Citation Nr: 0820597	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for 
allergic rhinitis.

4.  Entitlement to a compensable disability rating for 
gastritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1972.  

The matter of new and material evidence to reopen a claim of 
entitlement to service connection for hypertension comes to 
the Board of Veterans' Appeals (Board) from a January 2003 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in June 2003, a statement of the case was issued in October 
2003, and a substantive appeal was received in January 2004.  
The matters of new and material evidence to reopen a claim of 
entitlement to service connection for PTSD, and entitlement 
to compensable disability ratings for allergic rhinitis and 
gastritis come to the Board from a September 2003 rating 
decision.  A notice of disagreement was received in January 
2004, a statement of the case was issued in March 2005, and a 
substantive appeal was received in May 2005.  

The issues of entitlement to service connection for PTSD and 
entitlement to compensable disability ratings for allergic 
rhinitis and gastritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.




FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied 
entitlement to service connection for hypertension; the 
veteran did not file a notice of disagreement.

2.  In October 2002, the veteran filed a request to reopen 
his claim of service connection for hypertension. 

3.  Evidence received since the January 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for hypertension.  

4.  In a January 2002 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran 
filed a notice of disagreement in May 2002 and a statement of 
the case was issued in January 2003, however, the veteran 
failed to file a timely substantive appeal.

5.  In June 2003, the veteran filed a request to reopen his 
claim of service connection for PTSD. 

6.  Additional evidence received since the January 2000 
rating decision with regard to the claim of service 
connection for PTSD is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The January 2002 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

4.  New and material evidence has been received since the 
January 2002 denial, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  As will be discussed in detail below, in light of 
the fact that the Board has determined that new and material 
has been received to reopen the claim of service connection 
for PTSD, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations at this time with regard 
to this issue.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
It is anticipated that any VCAA deficiencies will be remedied 
by the RO while the case is in remand status.   

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in August 2003 pertaining to the issue of 
hypertension.  

With regard to the VCAA letter pertaining to the hypertension 
issue, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  Although 
the notice provided to the veteran in August 2003 with regard 
to the hypertension claim was not given prior to the first 
AOJ adjudication of the claim, the notice was provided prior 
to initial certification of the veteran's claim to the Board.  
The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.0R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
issue of hypertension would not be prejudicial to the 
claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against reopening the claim of entitlement to service 
connection for hypertension, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition claimed (that is, that the obligations 
under Kent do not modify the requirement that VA must provide 
a claimant notice of what is required to substantiate each 
element of a service connection claim, see Dingess, supra).  
In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.

The Board notes that the August 2003 VCAA letter explained to 
the veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record contains 
a November 2002 VA examination.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal pertaining to the reopening of the claim 
of service connection for hypertension.  

I.  New and Material Evidence

As detailed, the veteran's claim of service connection for 
hypertension was denied in a January 2000 rating decision.  
The veteran did not file an appeal, thus the rating decision 
is final.  38 U.S.C.A. § 7105.  The veteran's claim of 
service connection for PTSD was denied in a January 2002 
rating decision.  The veteran filed a timely notice of 
disagreement and a statement of the case was issued; however, 
he did not file a substantive appeal, thus the rating 
decision is final.  38 U.S.C.A. § 7105.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Hypertension

At the time of the January 2000 rating decision, the report 
of the veteran's May 1972 separation examination (showing no 
diagnosis of hypertension or high blood pressure readings) 
was of record along with VA outpatient treatment records 
dated in 1989 and 1990 which reflected a diagnosis of 
hypertension since 1972 based on the veteran's history with 
no medical documentation.  Based on the record at that time, 
the RO denied service connection for hypertension based on a 
finding of no medical evidence relating hypertension to 
military service.  As already noted, the veteran did not 
initiate an appeal from the January 2000 rating decision 
denying his claim.  Therefore, VA may not undertake another 
merits analysis of the underlying service connection claim 
unless new and material evidence is received.    

Turning to the evidence which has been received since the 
January 2000 decision, the Board notes that newly received 
evidence includes a November 2002 VA examination report 
showing a diagnosis of hypertension without documentation of 
treatment for hypertension prior to 1983, as well as private 
medical records from Dr. Jeffrey Hischke dated in 2005 which 
reflect continuing treatment for uncontrolled hypertension.  

After reviewing the evidence received since the January 2000 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2000.  
The veteran has hypertension, but the RO was aware of 
hypertension in 2000.  There is no new medical evidence which 
shows current hypertension related to service.  

Because the evidence does not establish competent evidence 
that hypertension was incurred in or due to service, it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Moreover, the statutory 
duty to assist the veteran does not arise if the veteran has 
not presented new and material evidence to reopen his claim.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

There is no indication that the veteran has any medical 
expertise regarding the issue on appeal.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions regarding 
medical diagnoses and medical causation cannot suffice to 
reopen a claim under 38 U.S.C. § 5108.  See generally Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as a predicate to reopen a veteran's 
claim).

Overall, the evidence submitted since the January 2000 rating 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for hypertension.  38 C.F.R. § 3.156(a).  
Accordingly, the Board's analysis must end here, and the 
appeal is denied.  

PTSD

At the time of the January 2002 rating decision, the 
veteran's service medical and service personnel records were 
on file, which disclosed that the nature of his duties did 
not expose him to more than ordinary stressful environment, 
as well as the report of the veteran's May 1972 separation 
examination (showing normal "psychiatric"). The veteran 
underwent a VA examination in November 1999.  The examiner 
gave a diagnosis of no PTSD.  VA outpatient treatment records 
dated in July 2001 reflect that Matt Menger, Ph.D. diagnosed 
the veteran with PTSD.  The RO noted that no evidence 
regarding the veteran's alleged stressor had been received.  
Based on the record at that time, the RO denied service 
connection for PTSD based on a finding that the evidence 
reviewed did not establish that a stressful experience 
occurred.  As already noted, the veteran did not initiate an 
appeal from the January 2002 rating decision denying his 
claim.  Therefore, VA may not undertake another merits 
analysis of the underlying service connection claim unless 
new and material evidence is received.  

Evidence received since the January 2002 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran has submitted an April 2002 
stressor statement, private diagnoses of PTSD, and has 
reported stressors at November 2002 and April 2006 VA 
examinations.  The new evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108.  The 
Board's decision is strictly limited to the reopening of the 
claim and does not address the merits of the underlying 
service connection claim.  


ORDER

The veteran's claim of service connection for hypertension 
has not been reopened.  To this extent, the appeal is denied.

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand section of this decision.


REMAND

PTSD

In April 2002, the veteran submitted a stressor statement 
that on one occasion a man he bunked with overdosed on drugs, 
and on another occasion the veteran was awakened by a rocket 
attack, which he stated occurred fairly frequently.  

At the November 2002 VA examination, the veteran stated that 
he was not involved in combat.  He reported that he saw a lot 
of body bags and body parts and that he drank excessively.  
The veteran underwent another VA examination in April 2006.  
He stated that his job in the military was to deal with 
incoming aircraft in Vietnam and to help offload and fuel the 
aircraft.  He reported that he also ran a crash team.  He 
stated that he was present for a rocket attack that killed 
two special forces individuals and that he saw their remains.  
He reported that a bunkmate overdosed on heroin.  

Private medical records from Dr. Jeffrey Hischke dated in 
2005 reflect that the veteran was treated for PTSD.  An 
October 2006 letter from Scott Woods, M.D., reflects a 
diagnosis of PTSD, and treatment for PTSD.  

Given that multiple psychiatric reports associated with the 
claims folder show that the veteran is currently diagnosed 
with PTSD, the Board observes that this appeal may turn on 
verification of the veteran's claimed stressors.  In this 
regard, a request should be made of the veteran to provide 
more details regarding his claimed stressors to determine if 
they are capable of verification.  Any reasonable additional 
steps should be accomplished which may verify the veteran's 
reported stressors during active service.  Furthermore, the 
Board believes that an attempt to obtain pertinent treatment 
records from Dr. Hischke and Dr. Woods should be made. 

Allergic Rhinitis and Gastritis

With regard to the allergic rhinitis and gastritis issues, 
the veteran and his representative essentially indicated in 
the May 2008 Informal Hearing Presentation that these 
disabilities have worsened since his last VA examination 
(April 2006).  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  Under these circumstances, the veteran 
should be afforded a VA examination for the purpose of 
determining the current severity of the service-connected 
allergic rhinitis and gastritis disabilities on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to his increased rating claims, the Board also 
notes that during the pendency of this appeal, the Court 
issued a decision in the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which outlined the notice requirements 
for an increased-compensation claim under 38 U.S.C.A. 
§ 5103(a).  Since the Board is remanding this case for other 
matters, it is reasonable for the RO to give additional VCAA 
notice to comply with Vazquez.  

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations with regard to his claim of 
service connection for PTSD.  This letter 
should advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Pertaining to his 
increased rating claims, the veteran 
should be furnished a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that is in compliance 
with the guidance set forth in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).
	
2.  After obtaining necessary releases 
from the veteran, the RO should take 
appropriate action to request all 
pertinent private treatment records 
from Dr. Jeffrey Hischke and Dr. Scott 
Woods.  

3.  The RO should review the claims 
folder and prepare a summary of all 
stressors alleged by the veteran.  If 
sufficient detail is provided, this 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

4.  If JSRRC is able to corroborate any 
of the particular stressful events 
claimed in the above paragraph number 1, 
then that fact should be documented in 
the claims file. 

5.  If and only if any claimed 
stressors are corroborated, then the 
veteran should then be scheduled for a 
VA PTSD examination.  The examiner 
should be advised of the details of the 
corroborated stressor(s).  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any indicated special 
tests (such as psychological tests for 
PTSD) which are deemed necessary by the 
examiner should be conducted.  All 
examination and special test results 
should be clearly reported.  The 
examiner should clearly indicate 
whether a medical diagnosis of PTSD is 
warranted.  If so, the examiner should 
indicate the event or events which 
precipitated the PTSD. 

6.  The veteran should be afforded a VA 
examination to determine the severity 
of his service-connected allergic 
rhinitis disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary tests and 
studies should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner should assess whether the 
veteran has allergic rhinitis with 
polyps; or without polyps, but with 
greater than 50-percent obstruction of 
nasal passage on both sides or complete 
obstruction on one side.  The examiner 
should also provide an opinion 
concerning the impact of the service-
connected allergic rhinitis on the 
veteran's ability to work, and provide 
supporting rationale for this opinion.

7.  The veteran should be afforded a VA 
examination to determine the severity 
of his service-connected gastritis 
disability.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  All necessary tests and 
studies should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner should assess whether the 
veteran has chronic hypertrophic 
gastritis (identified by gastroscope), 
with small nodular lesions, multiple 
small eroded or ulcerated areas, severe 
hemorrhages, or large ulcerated or 
eroded areas, and assess any symptoms.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected gastritis on the 
veteran's ability to work, and provide 
supporting rationale for this opinion.

8.  The RO should then review the 
expanded record and determine whether 
any of the claimed benefits are 
warranted.  If the determination of any 
of the claims remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the Case and 
afford a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


